DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 01/11/2021.
Response to Arguments
Applicant’s arguments, filed 01/11/2021, with respect to 35 USC 103 type rejections of claims 1-20 have been fully considered and are persuasive.  The previous 35 USC 103 type rejections of claims 1-20 have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative, Mr. Sean Holder on 01/29/2021. Claims 1, 2 and 8 have been amended as follows:

Claim 1.	(Currently Amended) A method comprising:
receiving, from a user device associated with a user identifier, a command associated with a domain name system comprising a plurality of domain name servers;
a permission level and data indicative of one or more of the plurality of domain name servers;
authorizing, based on the authorization rule, the command;
determining, based on one or more of the authorization rule or the command, a domain name server of the plurality of domain name servers; and
sending a message configured to cause the domain name server to implement the command.
Claim 2.	(Currently Amended) The method of claim 1, wherein the authorization rule associates the user identifier with 
Claim 8.	(Currently Amended) A method comprising:
receiving, from a user device associated with a user identifier, a command associated with a domain name system;
determining, based on the user identifier, an authorization rule, wherein the authorization rule associates the user identifier with a permission level and a domain record characteristic;
authorizing, based on the authorization rule, the command;
generating, based on the authorization, a message configured to cause implementation of the command; and
sending, to one or more devices of the domain name system, the message.

Examiner’s Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method compromising besides other limitations: receiving, from a user device associated with a user identifier, a command associated with a domain name system comprising a plurality of domain name servers; and determining, based on the user identifier, an authorization rule, wherein the authorization rule associates the user identifier with a permission level and data indicative of one or more of the plurality of domain name servers; and determining, based on one or more of the authorization rule or the command, a domain name server of the plurality of domain name servers; and sending a message configured to cause the domain name server to implement the command.
Independent claim 8 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method  compromising besides other limitations:  receiving, from a user device associated with a user identifier, a command associated with a domain name system; and determining, based on the user identifier, an authorization rule, wherein the authorization rule associates the user identifier with a permission level and a domain record characteristic; and generating, based on the authorization, a message configured to cause implementation of the command; and sending, to one or more devices of the domain name system, the message.

Independent claim 15 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method compromising besides other limitations:  determining a plurality of domain name servers in a domain name system; determining a user identifier for a user of the domain name system; associating, via an authorization rule, the user identifier with a permission level and a domain record characteristic; and receiving, from a user device, a command associated with at least a portion of the domain name system; and determining, based on one or more of the command or the authorization rule, a domain name server of the plurality of domain name servers; and sending a message configured to cause the domain name server to implement the command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                                                                              
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494